TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00183-CV




      John J. Fietsam; and John J. Fietsam, Idividually and dba John J. Fietsam, Inc. and
                               dba Texbutane Co., Appellants

                                                     v.

                                       Lennard Sidney , Appellee


         FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
              NO. 2001V-231, HONORABLE DANIEL R. BECK, JUDGE PRESIDING




                The district court rendered judgment in this cause on January 30, 2002. Appellants filed a

notice of appeal in the district court March 4. However, on February 28 appellants had timely filed a

motion for new trial or alternatively a motion for rehearing. See Tex. R. Civ. P. 329b(a). On May 13, the

clerk of this Court received notice that the district court had vacated its prior judgment and granted the

motion for rehearing.1 See Tex. R. Civ. P. 329b(c), (d). As a result, there is no final judgment before this

Court.


         1
          On May 13 the clerk of this Court received a letter from the district-court clerk containing this
information along with a copy of a letter from the district court to the parties that read, AI have decided to
vacate my current ruling and to grant the Motion for Rehearing. The matter is set for rehearing on Friday,
June14, 2002, at 9:00 a.m., in the 155th District Courtroom, La Grange, Fayette County, Texas.@
                 Accordingly, we dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).




                                                Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: May 31, 2002

Do Not Publish